 

Exhibit 10.15

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made effective as of February 9,
2017 (the “Effective Date”), by and between Bancorp 34, Inc. (the “Company”) and
Jan R. Thiry (“Executive”). Any reference to the “Bank” shall mean Bank 34, the
wholly-owned subsidiary of the Company.

 

WHEREAS, the Company wishes to assure itself of the continued services of
Executive for the period provided in this Agreement; and

 

WHEREAS, in order to induce Executive to remain in the employ of the Company and
to provide further incentive for Executive to achieve the financial and
performance objectives of the Company, the parties desire to enter into this
Agreement; and

 

WHEREAS, the Company desires to set forth the rights and responsibilities of
Executive and the compensation payable to Executive, as modified from time to
time.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.POSITION AND RESPONSIBILITIES.

 

During the term of this Agreement, Executive agrees to serve as Executive Vice
President, Chief Financial Officer and Treasurer of the Company (the “Executive
Position”), and will perform the duties and will have all powers associated with
such position as set forth in any job description provided to Executive by the
Company, and as may be set forth in the bylaws of the Company. During the period
provided in this Agreement, Executive also agrees to serve, if elected, as an
officer of any subsidiary or affiliate of the Company and in such capacity carry
out such duties and responsibilities reasonably appropriate to that office.

 

2.TERM AND DUTIES.

 

(a)          The term of this Agreement and the period of Executive’s employment
hereunder shall begin as of the Effective Date and shall continue through
January 1, 2019. Commencing on January 1, 2018 (the “Renewal Date”) and
continuing on each January 1st thereafter (each a “Renewal Date”), this
Agreement shall renew for an additional year such that the remaining term shall
be twenty-four (24) months, provided, however, that in order for this Agreement
to renew, the disinterested members of the Board of Directors of the Company
(the “Board”) must take the following actions within the time frames set forth
below prior to each Renewal Date: (i) at least sixty (60) days prior to the
Renewal Date, conduct a comprehensive performance evaluation and review of
Executive for purposes of determining whether to extend this Agreement; and (ii)
affirmatively approve the renewal or non-renewal of this Agreement, which such
decision shall be included in the minutes of the Board’s meeting. If the
decision of such disinterested members of the Board is not to renew this
Agreement, then the Board shall provide Executive with a written notice of
non-renewal (“Non-Renewal Notice”) at least thirty (30) days and not more than
sixty (60) days prior to any Renewal Date, such that this Agreement shall
terminate at the end of twenty-four (24) months following such Renewal Date. The
failure of the disinterested members of the Board to take the actions set forth
herein before any Renewal Date will result in the automatic non-renewal of this
Agreement, even if the Board fails to affirmatively issue the Non-Renewal Notice
to Executive. If the Board fails to inform Executive of its determination
regarding the renewal or non-renewal of this Agreement, the Executive may
request, in writing, the results of the Board’s action (or non-action) and the
Board shall, within thirty (30) days of the receipt of such request, provide a
written response to Executive. Reference herein to the term of this Agreement
shall refer to both such initial term and such extended terms.

 

 

 

 

(b)          Notwithstanding the foregoing, in the event that the Company or the
Bank has entered into an agreement to effect a transaction which would be
considered a Change in Control as defined under Section 5 hereof while the
Executive is employed pursuant to this Agreement, then the term of this
Agreement shall automatically be extended for twenty-four (24) months following
the date on which the Change in Control occurs.

 

(c)          During the period of his employment hereunder, except for periods
of absence occasioned by illness, reasonable vacation periods, and reasonable
leaves of absence, Executive will devote all of his business time, attention,
skill and efforts to the faithful performance of his duties under this
Agreement, including activities and duties related to the Executive Position.
Notwithstanding the preceding sentence, subject to the approval of the Board,
Executive may serve as a member of the board of directors of business, community
and charitable organizations, provided that in each case such service shall not
materially interfere with the performance of his duties under this Agreement,
adversely affect the reputation of the Company or any other affiliates of the
Company, or present any conflict of interest.

 

(d)          Nothing in this Agreement shall mandate or prohibit a continuation
of Executive’s employment following the expiration of the term of this
Agreement.

 

3.COMPENSATION, BENEFITS AND REIMBURSEMENT.

 

(a)          Base Salary. In consideration of Executive’s performance of the
responsibilities and duties set forth in this Agreement, the Company will
provide Executive the compensation specified in this Agreement. The Company will
pay Executive a salary of $155,000.00 per year (“Base Salary”). Such Base Salary
will be payable in accordance with the customary payroll practices of the
Company. During the term of this Agreement, the Board may consider increasing,
but not decreasing (other than a decrease which is applicable to all senior
officers of the Company and in a percentage not in excess of the percentage
decrease for other senior officers), Executive’s Base Salary as the Board deems
appropriate. Any change in Base Salary will become the “Base Salary” for
purposes of this Agreement.

 

(b)          Bonus. Executive shall be entitled to participate in any bonus plan
or arrangements of the Company in which senior management is eligible to
participate. Nothing paid to Executive under any such plan or arrangement will
be deemed to be in lieu of the other compensation to which Executive is entitled
under this Agreement.

 

 2 

 

 

(c)          Benefit Plans. Executive will be entitled to participate in all
employee benefit plans, arrangements and perquisites offered to employees and
officers of the Company. Without limiting the generality of the foregoing
provisions of this Section 3(c), Executive also will be entitled to participate
in any employee benefit plans including but not limited to retirement plans,
pension plans, profit-sharing plans, health-and-accident plans, or any other
employee benefit plan or arrangement made available by the Company in the future
to management employees, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements.

 

(d)          Vacation. Executive will be entitled to paid vacation time each
year during the term of this Agreement measured on a calendar year basis, in
accordance with the Company’s customary practices, as well as sick leave,
holidays and other paid absences in accordance with the Company’s policies and
procedures for officers. Any unused paid time off during an annual period will
be treated in accordance with the Company’s personnel policies as in effect from
time to time.

 

(e)          Expense Reimbursements. The Company will reimburse Executive for
all reasonable travel, entertainment and other reasonable expenses incurred by
Executive during the course of performing his obligations under this Agreement,
including, without limitation, fees for memberships in such organizations as
Executive and the Board mutually agree are necessary and appropriate in
connection with the performance of his duties under this Agreement, upon
substantiation of such expenses in accordance with applicable policies and
procedures of the Company. All reimbursements pursuant to this Section 3(e)
shall be paid promptly by the Company and in any event no later than thirty (30)
days following the date on which the expense was incurred.

 

(f)          To the extent not specifically set forth in this Section 3, any
compensation payable or provided under this Section 3 shall be paid or provided
no later than two and one-half (2.5) months after the calendar year in which
such compensation is no longer subject to a substantial risk of forfeiture
within the meaning of Treasury Regulation Section 1.409A-1(d).

 

4.TERMINATION AND TERMINATION PAY.

 

Subject to Section 5 of this Agreement which governs the occurrence of a Change
in Control, Executive’s employment under this Agreement may be terminated in the
following circumstances:

 

(a)          Death. Executive’s employment under this Agreement will terminate
upon his death during the term of this Agreement, in which event Executive’s
estate or beneficiary shall be paid Executive’s Base Salary at the rate in
effect at the time of Executive’s death for a period of one (1) year following
Executive’s death (payable in accordance with the regular payroll practices of
the Company). In addition, for one (1) year following Executive’s death, the
Company will continue to provide medical, dental and vision coverage
substantially comparable to the coverage, if any, maintained by the Company for
Executive and his family immediately prior to Executive’s death. Such continued
benefits will be fully paid for by the Company.

 

 3 

 

 

(b)          Disability. Termination of Executive’s employment based on
“Disability” shall mean termination because of any permanent and totally
physical or mental impairment that restricts Executive from performing all the
essential functions of normal employment. In the event of Executive’s
termination due to Disability, Executive will be entitled to disability
benefits, if any, provided under a long term disability plan sponsored by the
Company, if applicable. In addition, for one (1) year following Executive’s
Disability, the Company will continue to provide medical, dental and vision
coverage substantially comparable to the coverage, if any, maintained by the
Company for Executive and his family immediately prior to Executive’s
disability. Such continued benefits will be fully paid for by the Company.

 

(c)          Termination for Cause. The Board may immediately terminate his
employment at any time for “Cause.” Executive shall have no right to receive
compensation or other benefits for any period after termination for Cause,
except for already vested benefits. Termination for “Cause” shall mean
termination because of, in the good faith determination of the Board,
Executive’s:

 

(i)personal dishonesty;

 

(ii)incompetence;

 

(iii)willful misconduct;

 

(iv)breach of fiduciary duty involving personal profit;

 

(v)intentional failure to perform stated duties;

 

(vi)willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, or

 

(vii)material breach by Executive of any provision of this Agreement.

 

(d)          Voluntary Termination by Executive. In addition to his other rights
to terminate his employment under this Agreement, Executive may voluntarily
terminate employment during the term of this Agreement (other than “With Good
Reason” as defined below) upon at least thirty (30) days prior written notice to
the Board. Upon Executive’s voluntary termination, Executive will receive only
his earned but unpaid compensation and vested rights and benefits as of the date
of his termination.

 

(e)          Termination Without Cause or With Good Reason.

 

(i)The Board may immediately terminate his employment at any time for a reason
other than Cause (a termination “Without Cause”), and Executive may, by written
notice to the Board, terminate this Agreement at any time within ninety (90)
days following an event constituting “Good Reason,” as defined below (a
termination “With Good Reason”); provided, however, that the Company shall have
thirty (30) days to cure the “Good Reason” condition, but the Company may waive
its right to cure. Any termination of Executive’s employment, other than
Termination for Cause shall have no effect on or prejudice the vested rights of
Executive under the Company’s qualified or non-qualified retirement, pension,
savings, thrift, profit-sharing or bonus plans, group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans or other employee benefit plans or programs, or
compensation plans or programs in which Executive was a participant.

 

 4 

 

 

(ii)In the event of termination as described under Section 4(e)(i) and subject
to the requirements of Section 4(e)(v), the Company shall pay Executive, or in
the event of Executive’s subsequent death, Executive’s beneficiary or estate, as
the case may be, as severance pay, a cash lump sum payment equal to the Base
Salary (at the rate in effect as of his date of termination) that Executive
would have earned had he remained employed with the Company from his date of
termination until, and including, the last day of the remaining term of this
Agreement. Such payment shall be made to Executive within ten (10) days
following Executive’s date of termination, or if later, following the seventh
(7th) day after Executive’s execution of the Release required under Section
4(e)(v) hereof.

 

(iii)“Good Reason” exists if, without Executive’s express written consent, any
of the following occurs:

 

(A)the failure of the Company to appoint or re-elect Executive to the Executive
Position;

 

(B)a material reduction in Executive’s Base Salary or benefits provided in this
Agreement (other than a reduction or elimination of Executive’s benefits under
one or more benefit plans maintained by the Company as part of a good faith,
overall reduction or elimination of such plans or benefits applicable to all
participants in a manner that does not discriminate against Executive (except as
such discrimination may be necessary to comply with applicable law));

 

(C)a change in Executive’s Executive Position to be one of lesser authority or a
material reduction in Executive’s authority, duties or responsibilities from the
position and attributes associated with the Executive Position;

 

(D)a relocation of Executive’s principal place of employment by more than
twenty-five (25) miles from Executive’s principal place of employment as of the
initial Effective Date of this Agreement; or

 

(E)a material breach of this Agreement by the Company.

 

 5 

 

 

(iv)Notwithstanding the foregoing, Executive shall not be entitled to any
payments or benefits under this Section 4(e) unless and until Executive executes
a release of his claims (“Release”), satisfactory in form to the Company,
against the Company, the Bank and any affiliate, and their officers, directors,
successors and assigns, releasing said persons from any and all claims, rights,
demands, causes of action, suits, arbitrations or grievances relating to the
employment relationship, including claims under the Age Discrimination in
Employment Act (“ADEA”), but not including claims for benefits under
tax-qualified plans or other benefit plans in which Executive is vested, claims
for benefits required by applicable law or claims with respect to obligations
set forth in this Agreement that survive the termination of this Agreement. In
order to comply with the requirements of Code Section 409A and the ADEA, the
Release shall be provided to Executive no later than the date of his Separation
from Service and Executive shall have no fewer than twenty-one (21) days to
consider the Release, and following Executive’s execution of the Release,
Executive shall have seven (7) days to revoke said Release.

 

5.CHANGE IN CONTROL.

 

(a)          Change in Control Defined. For purposes of this Agreement, the term
“Change in Control” shall mean the occurrence of any of the following events:

 

(i)Merger: The Company or the Bank merges into or consolidates with another
entity, or merges another bank or corporation into the Company or the Bank, and
as a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

 

(ii)Acquisition of Significant Share Ownership: There is filed, or is required
to be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s or the Bank’s voting securities; provided, however,
this clause (ii) shall not apply to beneficial ownership of the Company’s or the
Bank’s voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;

 

(iii)Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s or Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or Bank’s Board of Directors; provided, however, that
for purposes of this clause (iii), each director who is first elected by the
board (or first nominated by the board for election by the stockholders or
corporators) by a vote of at least two-thirds (2/3) of the directors who were
directors at the beginning of the two-year period or who is appointed to the
Board as the result of a directive, supervisory agreement or order issued by the
primary federal regulator of the Bank or the Company or by the Federal Deposit
Insurance Corporation (“FDIC”) shall be deemed to have also been a director at
the beginning of such period; or

 

 6 

 

 

(iv)Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.

 

(b)          Change in Control Benefits. Upon the occurrence of Executive’s
termination Without Cause or With Good Reason on or after the effective time of
a Change in Control, the Company (or any successor) shall pay Executive, or in
the event of Executive’s subsequent death, Executive’s beneficiary or estate, as
severance pay, an amount equal to two (2) times the sum of his (i) highest rate
of Base Salary, and (ii) the highest annual bonus paid to, or earned by,
Executive during the current calendar year of Executive’s date of termination or
either of the two (2) calendar years immediately preceding Executive’s date of
termination. Such payment shall be made in a lump sum within ten (10) days
following Executive’s date of termination. Notwithstanding the foregoing, the
payment provided in this Section 5(b) shall be payable to Executive in lieu of
any payment that is payable under Section 4(e).

 

(c)          Termination within Six Months Prior to Change in Control. In the
event of Executive’s termination of employment under Section 4(e) within six (6)
months prior to a Change in Control, Executive shall be entitled to the
difference, if any, between the benefit received under Section 4(e) and the
benefit available to Executive under this Section 5 upon the effective date of
the Change in Control. Such benefit shall be payable in a cash lump sum payment
to the former Executive within ten (10) days following the effective date of the
Change in Control.

 

6.COVENANTS OF EXECUTIVE.

 

(a)          Non-Solicitation/Non-Compete. Executive hereby covenants and agrees
that, for a period of one (1) year following his termination of employment with
the Company (other than a termination of employment following a Change in
Control), Executive shall not, without the written consent of the Company,
either directly or indirectly:

 

(i)solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Company, or any of its respective
subsidiaries or affiliates, to terminate his employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any business whatsoever that competes with the business of the
Company, or any of their direct or indirect subsidiaries or affiliates, that has
headquarters or offices within twenty-five (25) miles of any location(s) in
which the Company has business operations or has filed an application for
regulatory approval to establish an office (the “Restricted Territory”);

 

 7 

 

 

(ii)become an officer, employee, consultant, director, independent contractor,
agent, joint venturer, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, commercial bank, credit union,
bank or bank holding company, insurance company or agency, any mortgage or loan
broker or any other entity that competes with the business of the Company or any
of their direct or indirect subsidiaries or affiliates, that: (i) has a
headquarters within the Restricted Territory or (ii) has one or more offices,
but is not headquartered, within the Restricted Territory, but in the latter
case, only if Executive would be employed, conduct business or have other
responsibilities or duties within the Restricted Territory; or

 

(iii)solicit, provide any information, advice or recommendation or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any customer of the Company to
terminate an existing business or commercial relationship with the Company.

 

(b)          Non-disparagement. Executive agrees that, during the term and
thereafter, he will not, directly or indirectly, alone or in conjunction with
any other party, make statements to customers or suppliers of the Company and/or
the Bank or to other members of the public that are in any way disparaging or
negative towards the Company or the Bank, or the products or services of either,
or the Company’s or the Bank’s representatives, directors, or employees. The
Company agrees that, during the term and thereafter, the Company will not,
directly or indirectly, alone or in conjunction with any other party, make
statements to customers or suppliers of the Company and/or the Bank or to other
members of the public that are in any way disparaging or negative towards the
Executive.

 

(c)          Confidentiality. Executive recognizes and acknowledges that the
knowledge of the business activities, plans for business activities, and all
other proprietary information of the Company, as it may exist from time to time,
are valuable, special and unique assets of the business of the Company.
Executive will not, during or after the term of his employment, disclose any
knowledge of the past, present, planned or considered business activities or any
other similar proprietary information of the Company to any person, firm,
corporation, or other entity for any reason or purpose whatsoever unless
expressly authorized by the Board or required by law. Notwithstanding the
foregoing, Executive may disclose any knowledge of banking, financial and/or
economic principles, concepts or ideas which are not solely and exclusively
derived from the business plans and activities of the Company. Further,
Executive may disclose information regarding the business activities of the
Company to any Company regulator having regulatory jurisdiction over the
activities of the Company pursuant to a formal regulatory request. In the event
of a breach or threatened breach by Executive of the provisions of this Section,
the Company will be entitled to an injunction restraining Executive from
disclosing, in whole or in part, the knowledge of the past, present, planned or
considered business activities of the Company or any other similar proprietary
information, or from rendering any services to any person, firm, corporation, or
other entity to whom such knowledge, in whole or in part, has been disclosed or
is threatened to be disclosed. Nothing herein will be construed as prohibiting
the Company from pursuing any other remedies available to the Company for such
breach or threatened breach, including the recovery of damages from Executive.

 

 8 

 

 

(d)          Information/Cooperation. Executive shall, upon reasonable notice,
furnish such information and assistance to the Company as may be reasonably
required by the Company, in connection with any litigation in which it or any of
its subsidiaries or affiliates is, or may become, a party; provided, however,
that Executive shall not be required to provide information or assistance with
respect to any litigation between Executive and the Company or any other
subsidiaries or affiliates.

 

(e)          Reliance. Except as otherwise provided, all payments and benefits
to Executive under this Agreement shall be subject to Executive’s compliance
with this Section 6, to the extent applicable. The parties hereto, recognizing
that irreparable injury will result to the Company, its business and property in
the event of Executive’s breach of this Section 6, agree that, in the event of
any such breach by Executive, the Company will be entitled, in addition to any
other remedies and damages available, to an injunction to restrain the violation
hereof by Executive and all persons acting for or with Executive. Executive
represents and admits that Executive’s experience and capabilities are such that
Executive can obtain employment in a business engaged in other lines of business
than the Company, and that the enforcement of a remedy by way of injunction will
not prevent Executive from earning a livelihood. Nothing herein will be
construed as prohibiting the Company from pursuing any other remedies available
to them for such breach or threatened breach, including the recovery of damages
from Executive.

 

7.SOURCE OF PAYMENTS.

 

All payments provided in this Agreement shall be timely paid by check or direct
deposit from the general funds of the Company (or any successor of the Company).
Notwithstanding any provision in this Agreement to the contrary, there will be
no duplication of benefits between this Agreement and any employment agreement
to which the Executive may be subject with the Bank. To the extent payments and
benefits, as provided for under this Agreement, are paid or received by
Executive under an employment agreement in effect between Executive and the
Bank, the payments and benefits paid by the Bank will be subtracted from any
amount or benefit due simultaneously to Executive under similar provisions of
this Agreement.

 

8.EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Company or any predecessor
of the Company and Executive, except that this Agreement shall not affect or
operate to reduce any benefit or compensation inuring to Executive under another
plan, program or agreement (other than an employment agreement) between the
Company and the Executive.

 

9.NO ATTACHMENT; BINDING ON SUCCESSORS.

 

(a)          Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.

 

 9 

 

 

(b)          The Company shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Company, expressly and
unconditionally to assume and agree to perform the Company’s obligations under
this Agreement, in the same manner and to the same extent that the Company would
be required to perform if no such succession or assignment had taken place.

 

10.MODIFICATION AND WAIVER.

 

(a)          This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.

 

(b)          No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.

 

11.REQUIRED PROVISIONS.

 

Notwithstanding anything herein contained to the contrary, the following
provisions shall apply:

 

(a)          The Board may terminate Executive’s employment at any time, but any
termination by the Company’s Board other than termination for Cause shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall have no right to receive compensation or other
benefits for any period after Executive’s termination for Cause.

 

(b)          Notwithstanding anything else in this Agreement to the contrary
(with the exception of Section 4(c)(i)), Executive’s employment shall not be
deemed to have been terminated unless and until Executive has a Separation from
Service within the meaning of Code Section 409A. For purposes of this Agreement,
a “Separation from Service” shall have occurred if the Company and Executive
reasonably anticipate that either no further services will be performed by
Executive after the date of termination (whether as an employee or as an
independent contractor) or the level of further services performed is less than
fifty (50) percent of the average level of bona fide services in the thirty-six
(36) months immediately preceding the termination. For all purposes hereunder,
the definition of Separation from Service shall be interpreted consistent with
Treasury Regulation Section 1.409A-1(h)(ii). Notwithstanding the foregoing, this
Section 11(b) is not applicable in the event of the Executive’s termination for
Cause.

 

(c)          Notwithstanding the foregoing, if Executive is a “specified
employee” (i.e., a “key employee” of a publicly traded company within the
meaning of Section 409A of the Code and the final regulations issued thereunder)
and any payment under this Agreement is triggered due to Executive’s Separation
from Service (other than due to Disability or death), then solely to the extent
necessary to avoid penalties under Section 409A of the Code, no payment shall be
made during the first six (6) months following Executive’s Separation from
Service. Rather, any payment which would otherwise be paid to Executive during
such period shall be accumulated and paid to Executive in a lump sum on the
first day of the seventh month following such Separation from Service. All
subsequent payments shall be paid in the manner specified in this Agreement.

 

 10 

 

 



12.SEVERABILITY.

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

13.GOVERNING LAW.

 

This Agreement shall be governed by the laws of State of New Mexico, but only to
the extent not superseded by federal law.

 

14.ARBITRATION.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator mutually acceptable to the Company and Executive, sitting in a
location selected by the Company within fifty (50) miles from the main office of
the Company, in accordance with the rules of the American Arbitration
Association’s National Rules for the Resolution of Employment Disputes then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

 

15.PAYMENT OF LEGAL FEES.

 

To the extent that such payment(s) may be made without triggering penalty under
Code Section 409A, all reasonable legal fees paid or incurred by Executive
pursuant to any dispute relating to this Agreement shall be paid or reimbursed
by the Company, provided that the dispute is resolved in Executive’s favor, and
such reimbursement shall occur no later than sixty (60) days after the end of
the year in which the dispute is settled or resolved in Executive’s favor.

 

16.INDEMNIFICATION.

 

The Company shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) for the term of the Agreement and for a
period of six (6) years thereafter to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by his
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of his having been a director or officer of the
Company or the Bank or any subsidiary or affiliate of the Company or the Bank
(whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements (such settlements must be approved by the
Board or the board of directors of the Bank, as appropriate); provided, however,
neither the Company nor Bank shall be required to indemnify or reimburse
Executive for legal expenses or liabilities incurred in connection with an
action, suit or proceeding arising from any illegal or fraudulent act committed
by Executive.

 

 11 

 

 

17.Notice.

 

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:

 

To the Company:

Bancorp 34, Inc.

500 East 10th Street

Alamogordo, New Mexico 88310

Attn: Randal L. Rabon, Director

    To Executive: Most recent address on file with the Company

 

[Signature Page Follows]

 

 12 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  BANCORP 34, INC.         By: /s/ Randal L. Rabon   Name:   Randal L. Rabon  
Title:     Board Chairman       EXECUTIVE       /s/ Jan R. Thiry   Jan R. Thiry

 

 13 

